DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant's submission filed on 7/29/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Analysis
2.	Claim 1 as amended requires in part:
“…a plurality of polymer fibers with an average fiber diameter from 15 μm to 35 μm, made by melting the polymer, wherein the temperature of the melted polymer used to make the polymer fibers is from 250°C to 300°C…”  

The amended feature is a product-by-process limitation evaluated for the structure implied to the product (MPEP § 2113):
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  For example, if the method of making included a method step of using melted polymer at 150 °C or 400 °C, there isn’t any structure intrinsically imparted to the product by the method step that would be different than if the method step occurred in the range of 250 °C to 300 °C.  
	At best, the limitation requires that the selected polymer of the polymer fibers is capable of being melted within the range of 250 °C to 300 °C.   It is noted that this does not necessarily require the melting point of the selected polymer to be within this range (it could be lower), merely that the temperature of the melted polymer used at the time to make the polymer fibers occurs at 250 °C to 300 °C.  Accordingly, so long as the polymer is capable of melting at a temperature below 300 °C, the process step could be carried out.  Thus, the specific structural characteristic intrinsically imparted to the product by the product-by-process feature is considered that the polymer of the plurality of polymer fibers is capable of melting at a temperature below 300 °C.   Regarding product-by-process limitations, see MPEP § 2113.

Evidential References
3a.	The term” glycol ester” does not have an IUPAC (an organization for standardizing nomenclature in chemistry) definition.   Accordingly, the term is interpreted according to the following definition provided by Giesen et al, “Glycol esters, glycol ethers- Method for the determination of propylene glycol monoethyl ether, 1-ethoxy-2-propanol acetate, diethylene glycol monomethyl ether, diethylene glycol monoethyl ether and diethylene glycol monobutyl ether in workplace air using gas chromatography,” MAK Collection for Occupational Health and Safety, Vol. 4, Issue 1, January 2019 (copy provided).:

    PNG
    media_image1.png
    147
    687
    media_image1.png
    Greyscale


3b.   Phenol formaldehyde resin/binder is one in the same as phenolic resin/binder as would be understood by one of ordinary skill in the art as evidenced by Zhang et al, “Carbon fiber spinning,” Activated Carbon Fiber and Textiles, 2017, pages 39-60 with page 43 reproduced in part below:

    PNG
    media_image2.png
    87
    635
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
4.	The rejection of claims 1-6, 12, 17, 19, and 47 under 35 U.S.C. 103 as being unpatentable over Ketzer et al. (US 2016/0315327) in view of La et al. (US 2016/0190656) as evidenced by the product data sheet for TegMeR® 809 (copy previously provided) is maintained, and further evidenced by the GESTIS substance database entry for polyethylene terephthalate (copy provided).
Regarding claims 1-3, Ketzer teaches a fiber-containing textile fabric (“mat”) 18 for a lead acid battery 10 (non-limiting, intended use language although taught by Ketzer) (Figs 1-2; P4-7, 15-18), the fiber-containing textile fabric/mat 18 comprising:
a plurality of polymer fibers including polyethylene terephthalate fibers (“PET fibers”) (P22-27) with dicarboxylic acid units and glycol units which act as so-called modifiers that influence the physical and chemical properties of the produced filaments, wherein examples of such units include diethylene glycol units (i.e., “an additive that is a glycol ester”) (P24), with said fibers being 15 mol% dicarboxylic acid units and glycol units and 85 mol% polyethylene terephthalate fibers (“incorporated into at least a portion of the polymer fibers”), and with the fiber diameter of the fibers in the textile fabric being equal to 0.5-20 μm (and thus an intrinsic average fiber diameter in this range), a range overlapping with that claimed of 15-35 μm;
glass fibers as part of a “hybrid non-woven fabric” that is a mixture of polymer fibers and reinforcement fibers with the reinforcement fibers being exemplified by glass fibers (P41) (i.e., “glass fibers mixed with the plurality of polymer fibers”);
a binder (P26-40, 58-75) that dries or consolidates by thermal treatment which causes among others a chemical reaction of the binder and leads to its hardening (i.e., “cures”) at temperatures of 120 °C to 250 °C, preferably 140-160 °C (P102) [in the case where the claimed range (200 °C or less) "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05)].
Regarding the product-by-process limitation that the plurality of polymer fibers are “made by melting the polymer, wherein the temperature of the melted polymer used to make the polymer fibers is from 250 °C to 300 °C…” (see claim analysis section above, entirely incorporated into the present rejection and not repeated here), Ketzer teaches the polymer fibers are polyethylene terephthalate (PET) fibers (P23-25), the same material later claimed in the claim set as the specific polymer fibers (see claims 4 and 5), thereby providing evidence that PET fibers are capable of melting at a temperature below 300 °C (the implied structural characteristic of the product-by-process limitation) given if the composition is the same, it must have the same properties (see MPEP § 2112.01, II).  See also the GESTIS substance database entry for PET providing evidence that the melting point of PET is in the range of 250-255 °C (copy provided).  Thus, the specific structural characteristic intrinsically imparted to the product by the product-by-process feature is considered that the polymer of the plurality of polymer fibers is capable of melting at a temperature below 300 °C, wherein this is met by the PET fibers of Ketzer.    Regarding product-by-process limitations, see MPEP § 2113.  It is noted that although not material the product claim, Ketzer further teaches that the polymer fibers may be made by melting via the process of spunbonding melt-spinnable polymer material (P23).
The only deficiency of Ketzer with respect to the claimed subject matter is that the at least one additive incorporated into at least a portion of the polymer fibers that may be a glycol ester (P24) has a standard boiling point of 160 °C or more, is capable of suppressing hydrogen evolution in the lead acid battery, and is in an amount of 0.01-10 wt% of the fiber-containing mat (the glycol ester portion of Ketzer is taught as a mol% of the PET polymer fibers versus with respect to the overall mat). 
In the same field of endeavor, La teaches a fiber-containing mat for a lead acid battery (abstract; P3-8) comprising a plurality of polymer fibers including PET fibers (P11, 38-40) and
a fiber modifying agent (“at least one additive”) that reduces the polymer extrudate melt viscosity and allows the formation of fine fibers during processing and also promotes the instantaneous and sustained wettability of individual polymer fibers and a porous fiber sheet formed from them (P11).   Just as in Ketzer, the fiber modifying agent is incorporated into at least a portion of the polymer fibers (P11, 37, 46-48:  the fiber modifying agent is “homogenously mixed with the polymer before being attenuated into fibers” and the “fiber modifying agents are homogenously distributed throughout (i.e., do not phase separate in) the polymer fiber”).  The fiber modifying agent includes polyethylene glycol esters including those specified at P14 including TegMeR® 812 and TegMeR® 809.  As evidenced by the data sheet for TegMeR® 809 [3,6,9 – trioxaundecamethylene bis (2-ethylhexanoate)], the boiling point is listed as greater than 260 °C (claims 1-3). Furthermore, TegMeR® 812 is considered intrinsically to meet the standard boiling point of 160 °C or more (claim 1), 200 °C or more (claim 2), and 250 °C or more (claim 3) claimed required of “the at least one additive” given this is the identified compound utilized in instant application (P42 of the PGPUB).  
Furthermore, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II); thus, it is considered inherent that the polyethylene glycol esters including TegMeR® 809 and TegMeR® 812 intrinsically have the property of “suppressing hydrogen evolution in the lead acid battery” as claimed.  La teaches Examples 4, 5 (P68-77) and Table 8 in which TegMeR® 809 is included in the fiber mat at 3 wt%, 5 wt%, and 8 wt%.  It is thus a known expedient to utilize a glycol ester additive (TegMeR® 809) incorporated into PET polymer fibers in values (3, 5, and 8 wt%) with respect to the overall mat/sheet obtained that anticipate the range claimed of 0.01-10wt% of the fiber-containing mat.
	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the specific glycol ester additive of Ketzer incorporated into the PET fibers (P24) that of TegMeR® 809 (or 812) as taught by La as being a suitable glycol ester incorporated into PET fibers, and to utilize the TegMeR® 809 additive in amount such that the overall weight percentage with respect to the achieved mat is 3 wt%, 5 wt%, and/or 8 wt% given that La teaches a mat utilizing the specific glycol ester TeGMeR® 809 as part of PET fibers in these amounts relative to the overall mat is suitable to achieve the benefits of an additive capable of reducing the polymer extrudate melt viscosity and thus allowing the formation of fine fibers during processing, and also promotes the instantaneous and sustained wettability of individual polymer fibers and a porous fiber sheet formed from them (P11).   
With respect to the selection of the specific glycol ester of TeGMeR® 809 as taught by La for that used in Ketzer, MPEP § 2144.07 is cited: 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
With respect to the range claimed for the additive amount relative to the fiber-containing mat, the courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Thus, it would have been further obvious to determine the optimum or workable ranges by routine experimentation of the amount of TeGMeR® 809 (or 812) to add to the overall mat of Ketzer in order to achieve both fibers and a porous fiber sheet with the desired wettability and processing abilities (P11).  The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	 Regarding claims 4 and 5, Ketzer teaches the polymer fibers may be polyethylene terephthalate fibers (P24), and Ketzer as modified by La teaches the polymer fibers may be polyethylene terephthalate fibers (P38-40; examples).
	Regarding claim 6, Ketzer teaches the polymer fibers may be spunbound polymer fibers (P23), and Ketzer as modified by La as teaches the plurality of fibers may be spunbound polymer fibers (P37).  Of note is that while taught by each of the references, the language of being spunbound fibers (claim 6) is product-by-process language that imparts no further structural distinctive characteristics to the final product.  	
Regarding claim 12, Ketzer teaches diethylene glycol (“a polyethylene glycol ester”) (P24), and Ketzer as modified by La teaches the fiber modifying agent includes polyethylene glycol esters including those specified at P14 including TegMeR® 812 and TegMeR® 809.
Regarding claims 17 and 47, Ketzer teaches examples of the binder and that it may be one or more binders selected from the group consisting of an acrylic binder, styrene butadiene rubber binder, a urea formaldehyde binder, and a phenolic binder (e.g., phenol formaldehyde), among others (P58-60).  
Regarding claim 19, Ketzer as modified by La teaches the TegMer® 809 may comprise 3 wt% or 5 wt% of the fiber-containing mat (Examples 4, 5; P68-77; Table 8) such that it is a known expedient to utilize a glycol ester additive (TegMeR® 809) in values (3wt%  and 5wt%) with respect to the overall mat/sheet obtained that anticipate the range claimed of 0.01-5wt% of the fiber-containing mat.

5.	The rejection of claims 1-6, 12, 17, 19, and 47 under 35 U.S.C. 103 as being unpatentable over La et al. (US 2016/0190656) in view of Whear et al. (US 6,120,939) and Ketzer et al. (US 2016/0315327) as evidenced by:
the product data sheet for TegMeR® 809 (copy previously provided), and
the product data sheet for polyethylene glycol distearate [CAS 9005-08-7]/Atmul 124 from chemBlink (copy previously provided) is maintained, and further evidenced by
the GESTIS substance database entry for polyethylene terephthalate (copy provided).
	Regarding claims 1-6, 12, and 19, La teaches a fiber-containing mat for a lead acid battery (non-limiting, intended use language although taught by La) (abstract; P3-8), the fiber-containing mat comprising:  
a plurality of polymer fibers (P11); and
a fiber modifying agent (“at least one additive”) that reduces the polymer extrudate melt viscosity and allows the formation of fine fibers during processing and also promotes the instantaneous and sustained wettability of individual polymer fibers and a porous fiber sheet formed from them (P11).  The fiber modifying agent is incorporated into at least a portion of the polymer fibers (P11, 37, 46-48:  the fiber modifying agent is “homogenously mixed with the polymer before being attenuated into fibers” and the “fiber modifying agents are homogenously distributed throughout (i.e., do not phase separate in) the polymer fiber”).
The fiber modifying agent includes polyethylene glycol esters including those specified at P14 including TegMeR® 812 and TegMeR® 809 (claims 1 and 12).   As evidenced by the data sheet for TegMeR® 809 [3,6,9 – trioxaundecamethylene bis (2-ethylhexanoate)], the boiling point is listed as greater than 260 °C. Furthermore, TegMeR® 812 is considered intrinsically to meet the standard boiling point of 160 °C or more (claim 1), 200 °C or more (claim 2), and 250 °C or more (claim 3) claimed required of “the at least one additive” given this is the identified compound utilized in instant application (P42 of the PGPUB).  Furthermore, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II); thus, it is considered inherent that the polyethylene glycol esters including TegMeR® 809 and TegMeR® 812 intrinsically have the property of “suppressing hydrogen evolution in the lead acid battery.”  
The polymer fibers may be polyethylene terephthalate fibers (P38-40; examples) (claims 1, 4, and 5), which as evidenced by the claim set itself (PET claimed in claims 4-5), the product-by-process limitation is met given if the composition is the same, it must have the same properties (see MPEP § 2112.01, II; see claim analysis section above, entirely incorporated into the present rejection and not repeated here).  See also the GESTIS substance database entry for PET providing evidence that the melting point of PET is in the range of 250-255 °C (copy provided).  Thus, the specific structural characteristic intrinsically imparted to the product by the product-by-process feature is considered that the polymer of the plurality of polymer fibers is capable of melting at a temperature below 300 °C, wherein this is met by the PET fibers of Ketzer.    Regarding product-by-process limitations, see MPEP § 2113.  
The plurality of fibers may be spunbound polymer fibers (P37) (claim 6).  Of note is that while taught by La, the language of being spunbound fibers (claim 6) is product-by-process language that imparts no further structural distinctive characteristics to the final product.  
La is deficient in teaching that the fiber-containing mat comprises glass fibers mixed with the plurality of polymer fibers, and a binder that cures at a temperature of 200 °C or less as claimed such that the amount of the glycol ester additive is 0.01 wt% to 10 wt% of the fiber-containing mat.  
In the same field of endeavor, Whear teaches analogous art of a fiber battery separator useful for lead acid batteries (C6/L25-27) that is comprised of a plurality of polymer fibers that includes at least one additive that is a glycol ester incorporated into at least a portion of the polymer fibers:  Atmul 124 (see Example 1; C5/L16-C6/L45), a commercial product name for polyethylene glycol distearate [CAS 9005-08-7] as evidenced by the product data sheet from chemBlink (copy provided).  The additive of Whear is utilized for the same purpose as La as described at C5/16-C6/L28 in terms of wettability.  Whear further teaches that the polymeric fibers can advantageously be combined with glass fibers that are distributed homogeneously throughout the polymer fiber mat (C2/L22-42), and the amount added is from about 10% to about 90% of the composite mat (C2/L22-42).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fiber-containing mat of La to incorporate glass fibers mixed with the plurality of polymer fibers and in an amount of about 10% to about 90% of the composite mat (C2/L22-42) given Whear teaches the technique is known in the art and describes the combination as advantageous (C2/L22-42), wherein one of ordinary skill in the art would recognize the predictable results of such a combination as increased strength of the fiber-containing mat, increased electrical resistance, etc. given the incorporation of the glass fibers.
La fails to disclose the fiber-containing mat further comprises a binder that cures at a temperature of 200 °C or less.  In the same field of endeavor, Ketzer teaches analogous art of a fiber-containing mat 18 for a lead acid battery 10 (Figs 1-2; P4-7, 15-18), the fiber-containing mat 18 comprising a plurality of polymer fibers including polyethylene terephthalate fibers (P22-27); and 15 mol% dicarboxylic acid units or glycol units (“at least one additive”) as part of 85 mol% polyethylene terephthalate fibers (“incorporated into at least a portion of the polymer fibers”) with the specific example of glutaric acid, among others (P24).  Ketzer further teaches that the fiber containing mat further comprises a binder (P26-40, 58-75), wherein the binder dries or consolidates by thermal treatment which causes among others a chemical reaction of the binder and leads to its hardening (i.e., “cures”) at temperatures of 120 °C to 250 °C, preferably 140-160 °C (P102).  In the case where the claimed range (200 °C or less) "overlaps or lies inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Ketzer teaches that the non-woven fabric/textile fabric (“fiber-containing mat”) obtained is preferably consolidated by said at least one chemical or thermoplastic binder (P59) as it improves the mechanical strength of the fabric and the fabric can be better processed (P58).  The amount of binder utilized is taught as between 5 and 50% by weight of the fully hardened textile fabric (“composite mat”) after complete drying (P62).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the fiber-containing mat of modified La to incorporate a binder including one that dries or consolidates by thermal treatment which causes among others a chemical reaction of the binder and leads to its hardening (i.e. “cures”) at temperatures of 120 °C to 250 °C, preferably 140-160 °C (P102), ranges overlapping with that claimed, as taught by Ketzer in order to obtain the predictable and beneficial results taught by Ketzer of improved mechanical strength and a fabric (“mat”) that is better processed (P26-40, 58-75).
With respect to the overall combination of the plurality of polymer fibers of La with the glass fibers of Whear and the binder of Ketzer, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). 
Furthermore, the combined teachings of La in view of Whear and Ketzer lead one of ordinary skill in the art to obtain a fiber-containing mat that is a mixture of polymer fibers, glass fibers, and a binder with the glycol ester additive [TegMeR® 812 and TegMeR® 809] in the amount claimed.  Specifically, La teaches Examples 4, 5 (P68-77) and Table 8 in which TegMeR® 809 is included in the fiber mat at 3 wt% and 5 wt%.  The amount of glass fibers to be added to the overall composite mat as taught by Whear is in the range of 10%-90% (C2/L22-42).  The amount of binder to be additive to the overall textile fabric (“composite mat”) that is comprised of both polymeric and glass fibers  (P41) as taught by Ketzer is between 5 and 50% by weight of the fully hardened textile fabric (“composite mat”) after complete drying (P62).
Thus, taking the example of 5 wt% TegMer 809 of La and incorporating the taught range of Whear (using the end point of 10% glass fibers) and the taught range of Ketzer (using the end points of 5 wt% and 10 wt% - P62 binder) , the amount of the additive of the modified fiber-containing mat of La in view of Whear and Ketzer is a range overlapping or lying inside that claimed as demonstrated by at least the two data points below which each fall within the range claimed using the amounts taught by the prior art:  

    PNG
    media_image3.png
    781
    665
    media_image3.png
    Greyscale

Accordingly, the combined teachings lead one of ordinary skill in the art to obtain a range for the amount of additive of the fiber-containing mat intrinsically either overlapping or lying inside the range claimed once fully calculated out as evidence by at least the two examples that lie within the range claimed (claims 1 and 19).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).   Furthermore, “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also:  
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

	Therefore, in the absence of new or unexpected results for which objective evidence is provided that is commensurate in scope with the claim, it is considered an obvious expedient to determine where in the above disclosed set of ranges is the optimum combination of percentages based on the case law cited above.
	With respect to the feature that the plurality of polymer fibers have an average fiber diameter from 15 μm to 35 μm, La describes that fiber diameter is dependent upon low extrudate melt viscosity and melt pressure at the desired processing temperature (P70, 71).  The average fiber diameter of the examples including the additive are 4.9 μm (P71), 2.5 μm, 4.4 μm, 3.5 μm, and 5.5 μm (Table 10; P78).  La does not explicitly teach an average fiber diameter range or value within the range claimed of 15 μm to 35 μm for the polymer fibers; however, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  Titainum Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).   
MPEP 2144.05 and the body of case law supporting this is reproduced below:
Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").  Titainum Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05).   

See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); 

In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); 

In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); 

In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%");

Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential) (disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); 

In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.) (Examiner emphasis).


Thus, the fiber diameter average values taught by La are considered to establish a prima facie case of obviousness in view of the case law cited above absent any showing of unexpected results or criticality.   
	It is noted that the Examiner reviewed the instant application for evidence of unexpected results or criticality and did not find any within the specification as filed, wherein the instant disclosure teaches that a mat made with spunbound polymer fibers may have fiber diameters ranging from 1 μm to 50 μm with an average fiber diameter ranging from 15 μm to 35 μm, and, “Alternatively, a mat made with meltblown polymer fibers may have fiber diameters ranging from 0.1 μm to 15 μm with an average fiber diameter ranging from 2 μm to 6 μm (P77).”  Thus, it would appear an average fiber diameter ranging from 2-6 μm or 15-35 μm would be suitable for use and there are no unexpected results or criticality associated with the range claimed.  
	Additionally, La teaches how to manipulate the fiber diameter achieved by the process utilized and teaches that fiber diameter is dependent upon low extrudate melt viscosity and melt pressure at the desired processing temperature (P70, 71).  The secondary reference cited to Whear teaches that fiber-containing mats of the prior art have polymer fibers having a fiber diameter of 0.05 to 50 microns (C1/L37-57), (and thus an intrinsic average fiber diameter in this range).  The tertiary reference to Ketzer teaches that the fiber diameter of the fibers in the textile fiber (utilized in the structure of a gauntlet) is usually equal to 0.5-20 μm (P43) (and thus an intrinsic average fiber diameter in this range).  The Courts have held the following:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05. 

“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382

Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  In re Hoeschele,406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

A change in form, proportions, or degree “will not sustain a patent.” Smith v. Nichols, 88 U.S. 112, 118-19 (1874).

“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.” In re Williams, 36 F.2d 436, 438 (CCPA 1929).

Therefore, it is further considered an obvious expedient to one having ordinary skill in the art at the effective filing date of the invention to determine the optimum or workable average fiber diameter range given the primary reference teaches how to manipulate the fiber diameter achieved by the process utilized (P70, 71) along with average fiber diameter values close to the range claimed (4.9 μm, 2.0 μm, 5.0 μm, 4.3 μm, and 6.1 μm (Table 10; P71, 78), and the secondary reference and tertiary references each teach ranges of 0.05-50 microns and 0.5-20 μm, respectively, are suitable and known ranges for polymer fibers of a separator/fiber-containing mat/gauntlet (C1/L37-57; P43), ranges that encompass or overlap with that claimed, respectively, wherein based on the case law cited above, “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.
It is noted the case of obviousness for the average fiber diameter range of from 15 μm to 35 μm is thus two-fold based on the above:
1)  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (citations above); and
2) a prima facie case of obviousness exists where the claimed ranges "overlap or lie inside ranges disclosed by the prior art"(i.e., Whear: C1/L37-57) (see MPEP § 2144.05) in conjunction with optimization within prior art conditions through routine experimentation.
Regarding claims 17 and 47, La as modified by Ketzer teaches examples of the binder and that it may be one or more binders selected from the group consisting of an acrylic binder, styrene butadiene rubber binder, a urea formaldehyde binder, and a phenolic binder (e.g., phenol formaldehyde), among others (P58-60).  

	 Response to Arguments
6.	Applicant’s arguments filed 7/29/2022 with respect to the prior Office action rejections have been fully considered but they are not persuasive.  Applicant’s principal argument is reproduced below with a subsequent Examiner response section provided that is respectfully submitted.
	1) The rejection of claims 1-6, 12, 17, 19, and 47 under §103 over Ketzer in view of La as evidenced by product data sheet TegMeR@809 and the rejection of claims 1-6, 12, 17, 19, and 47 under § 103 over La in view of Whear and Ketzer as evidenced by product data sheets TegMer@809 and CAS 9005-08-7 are respectfully traversed for the reasons discussed above. Applicant's claims as amended require, among other things, a plurality of polymer fibers with an average fiber diameter from 15 μm to 35 μm, which are made by melting the polymer, wherein the temperature of the melted polymer used to make the polymer fibers is from 250°C to 300°C. None of the references of record teach or suggest this. The cited references therefore do not teach all the limitations of claim 1, and, by virtue of their dependencies, claims 2-6, 12, 17, 19, and 47. For at least these reasons, Applicant respectfully requests the withdrawal of the rejections under § 103.

	Response:  Claim 1 as amended requires in part:
“…a plurality of polymer fibers with an average fiber diameter from 15 μm to 35 μm, made by melting the polymer, wherein the temperature of the melted polymer used to make the polymer fibers is from 250°C to 300°C…”  

The amended feature is a product-by-process limitation evaluated for the structure implied to the product (MPEP § 2113):
 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product.  For example, if the method of making included a method step of using melted polymer at 150 °C or 400 °C, there isn’t any structure intrinsically imparted to the product by the method step that would be different than if the method step occurred in the range of 250 °C to 300 °C.  
	At best, the limitation requires that the selected polymer of the polymer fibers is capable of being melted within the range of 250 °C to 300 °C.   It is noted that this does not necessarily require the melting point of the selected polymer to be within this range (it could be lower), merely that the temperature of the melted polymer used at the time to make the polymer fibers occurs at 250 °C to 300 °C.  Accordingly, so long as the polymer is capable of melting at a temperature below 300 °C, the process step could be carried out.  Thus, the specific structural characteristic intrinsically imparted to the product by the product-by-process feature is considered that the polymer of the plurality of polymer fibers is capable of melting at a temperature below 300 °C.   Regarding product-by-process limitations, see MPEP § 2113.
	Each of the primary references applied teaches the use of PET fibers which meet the implied structural characteristic intrinsically imparted to the product (i.e., the polymer of the plurality of polymer fibers is capable of melting at a temperature below 300 °C).  It is noted that this is the same material later claimed in the claim set as the specific polymer fibers (see claims 4 and 5), thereby providing evidence that PET fibers are capable of melting at a temperature below 300 °C given if the composition is the same, it must have the same properties (see MPEP § 2112.01, II).  See also the GESTIS substance database entry for PET providing evidence that the melting point of PET is in the range of 250-255 °C (copy provided).  Thus, the specific structural characteristic intrinsically imparted to the product by the product-by-process feature is considered that the polymer of the plurality of polymer fibers is capable of melting at a temperature below 300 °C, wherein this is met by the PET fibers taught by each of Ketzer and La.    It is noted that although not material the product claim, each of Ketzer and La further teaches that the polymer fibers may be made by melting via the process of spunbonding melt-spinnable polymer material (Ketzer: P23, La: P37). 
	Accordingly, the arguments are not held persuasive and the rejections are respectfully maintained.
Conclusion
7.	The prior art previously made of record and not relied considered pertinent to applicant's disclosure is repeated here for convenience:
	Dietz, III et al. (US 2016/0268566) teaches glass-fiber mats that may be blended with non-glass fibers such as PET fibers (P29) that include a hydrophilic agent applied to the mat (P33), wherein the hydrophilic agent may include a hydrophilic glycol ester such as polyethylene glycol ester including the specific example of TegMeR® 812 (P34).  
	Huusken (WO 2015/195742) (US 2017/0194649 is in the same family, citations below) teaches a non-woven fiber mat for lead-acid batteries that include fibers that may be made from glass, synthetic fibers such as polyesters, polyolefins, nylons, aramids, etc., or a combination of glass and synthetic/polymer fibers (P20), wherein the fibers are coated with a “sizing composition” that includes additives that suppress hydrogen evolution (P32) including the additives noted at P33, wherein the amount of the additives relative to the non-woven fiber mat is 0.1 to 30 wt% (P34), and wherein the additives are explicitly taught as including wood flour, vanillin, etc. (P7).  
Huusken (WO 2015/195743) (US 2017/0207435 is in the same family, citations below) teaches similar features to the above '649 document and teaches more explicit compounds such as sulphosuccinate (di-octyl) and those mentioned at P8.  

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA J BARROW/Primary Examiner, Art Unit 1729